Citation Nr: 0927948	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  03-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1945 to 
August 1945 and died in October 2001. 

This matter comes before the Board of Veterans Appeals 
("BVA" or "Board") on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied the benefit sought on appeal.  The appellant, the 
guardian and adopted mother of the Veteran's minor son, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  

The appellant testified at a personal hearing conducted at 
the RO in May 2003.  Thereafter, the appellant requested a 
BVA video conference hearing in August 2003.  A hearing 
before the BVA was scheduled for January 6, 2004; however, 
prior to the hearing, the appellant withdrew her request to 
appear before the Board. See January 2004 letter from the 
appellant's representative to the RO.   

The Board remanded the case for further development in 
January 2006.  The requested development has been completed; 
and the case has been returned to the Board for further 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran died in October 2001 at the age of 75; 
arteriosclerotic cardiovascular disease was certified as the 
immediate cause of death on his death certificate; no other 
condition was listed as an antecedent cause of death. 

3.  The Veteran had established service connection for a left 
knee disorder (status post total knee replacement), rated as 
60 percent disabling, when he died; he was not service-
connected for any other disabilities at the time of death.  

4.  The preponderance of the evidence is against finding that 
the Veteran's 
service-connected left knee disorder caused, or contributed 
substantially or materially to cause, the Veteran's death.

5.  The preponderance of the evidence is against finding that 
arteriosclerotic cardiovascular disease manifested during the 
Veteran's period of service or within one year of separation 
from service, nor has it been shown to be causally or 
etiologically related to service. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death, the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

In this case, a letter dated in June 2002 essentially 
notified the appellant of the provisions of the VCAA. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately her responsibility to 
give VA any evidence pertaining to her claim and to provide 
any relevant evidence in her possession in support of her 
claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  Specifically, the June 2002 letter 
advised the appellant what information and evidence was 
needed to substantiate her claim for dependency and indemnity 
compensation ("DIC") benefits; and also informed her of the 
information and evidence she needed to submit, to include 
enough information for the RO to request records from the 
sources identified by the appellant.  The June 2002 letter 
also advised the appellant of the information and evidence 
that would be obtained by VA, namely, evidence such as 
medical records and records from other Federal agencies.  To 
the extent the June 2002 letter was deficient, the Board 
observes that the appellant was provided a second VCAA notice 
informing her of the evidence necessary to substantiate her 
claim in January 2006.  Thereafter, the appellant's claim was 
readjudicated and the appellant was provided a Supplemental 
Statement of the Case in May 2009. Mayfield  v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In regards to the above-referenced letters, the Board 
observes that 38 C.F.R. § 3.159 (VA's regulation concerning 
VA assistance in developing claims) was revised during the 
pendency of this appeal.  These revisions became effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the case at hand. See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that certain 
additional VCAA notice requirements may attach in the context 
of a claim for DIC benefits based on service connection for 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application. Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  In this case, the Veteran was service-
connected for postoperative status of a total prosthetic 
replacement of the left knee (hereinafter referred to as a 
"left knee disorder"), rated at 60 percent disabling. See 
rating decisions dated in August 1945, September 1946, April 
1950, May 1950, June 1950, October 1974, May 1975, January 
1976, September 1976 and December 1979; August 1977 BVA 
decision.  Although the appellant primarily contends that the 
Veteran's death is related to mental health problems she 
believes developed or were aggravated during the Veteran's 
period of service, her representative has also asserted that 
the Veteran's service-connected left knee disorder may have 
also contributed to the Veteran's death. June 2009 post-
remand brief, p. 2.  

As the June 2002 and January 2006 letters were provided to 
the appellant prior to the issuance of the decision in Hupp 
v. Nicholson, they understandably did not adequately comply 
with the mandates of Hupp.  While the RO should have sent the 
appellant an addendum VCAA letter that complied with the 
mandates of Hupp after the publication of that decision, a 
review of the claims file fails to reveal any such letter.  
However, the Board finds that this error was not prejudicial 
to the appellant.  
In this regard, the Board observes that in addition to the 
VCAA letters referenced above, the appellant was provided 
pertinent information in the January 2006 Board decision that 
remanded her claim.  More importantly, the record indicates 
that the appellant has demonstrated actual knowledge of the 
Veteran's service connected disabilities (that is that he was 
serviced connected for a left knee disability) and what was 
needed to establish her claim as her representatives have 
submitted statements arguing that the Veteran's service-
connected left knee disorder "weakened his body and 
contributed to his demise" and that the appellant's appeal 
should be remanded for the purpose of obtaining a VA medical 
opinion to determine whether or not the Veteran's left knee 
disability caused or contributed to his death. See February 
2004 Statement of Accredited Representative, p. 2; June 2009 
post-remand brief, p. 2; see also appellant's March 2009 
statement in support of claim.   

In addition to the foregoing, based on the record as a whole, 
the Board finds that the appellant understood from the 
information that VA provided to her what was necessary to 
substantiate her claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication has not been affected.  In any event, the 
appellant has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices. See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

In terms of VA's duty to assist, the Board observes that VA 
has attempted to obtain all identified and relevant evidence 
applicable to the appellant's claim.  The Veteran's service 
treatment records, VA treatment records and identified 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  In this regard, the Board notes for 
the record that it remanded this appeal in January 2006 for 
the purpose of obtaining private medical records from the 
Grand Rapids Home for Veterans, which might have held records 
that were applicable to the appellant's claim.  January 2006 
BVA decision, pgs. 2-3.  In response to the Board's remand 
directives, the RO requested and obtained an authorization 
from the appellant for the release of treatment records 
available from the Grand Rapids Home for Veterans. See 
January 2006 and July 2006 letters from the RO to the 
appellant; December 2006 medical authorization.  
Unfortunately, upon contacting the Grand Rapids Home for 
Veterans, the RO was informed that the Veteran's medical 
records were no longer retained at that facility. April 2007 
letter from the Grand Rapids Home for Veterans to the RO.  
The RO was also informed that the Veteran's medical records 
could be requested from the Michigan History Museum Archives 
Unit in Lansing, Michigan. Id.  

In June 2008 and January 2009, the RO requested a new medical 
authorization from the appellant for the Michigan History 
Museum Archives Unit.  However, the appellant failed to 
provide such an authorization.  In light of this failure, the 
Board finds that VA has fulfilled its duty to assist in 
obtaining these records. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (the Court has held that the duty to assist 
is not a one-way street in that if a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence). 

A VA opinion has not been obtained to address the issue of 
service connection for the cause of the veteran's death.  In 
this regard, the Board's attention is drawn to a recent 
decision from the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  In Delarosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008), the Federal Circuit held that 
VA's duty to obtain a medical opinion under 38 U.S.C. 
§ 5103A(d) does not apply to a DIC claim, as the 
applicability of this provision is explicitly limited to 
claims for disability compensation.  Moreover, the Board 
notes that 38 U.S.C. § 5103A(a) does not always require VA to 
assist the claimant in obtaining a medical opinion or 
examination.  Under section 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit."  Here, as 
will be discussed in greater detail below, the Board finds 
that there is no evidence that the Veteran's cardiovascular 
disability had its onset in service or within one year of 
service discharge and there is no competent evidence 
suggesting a link between the Veteran's cardiovascular 
disability and his active service or a service connected 
disability.  There is also no evidence, other than the 
appellant's assertions, there is no evidence of record 
(medical or otherwise) indicting that the appellant's 
service-connected left knee disorder caused or contributed to 
the Veteran's demise.  Thus, notwithstanding the fact that VA 
had no obligation to obtain a medical opinion, the Board 
finds there was no basis to obtain one.

Accordingly, the Board finds that the essential fairness of 
the adjudication was maintained in this case as the appellant 
has demonstrated actual knowledge of the evidence which was 
needed to establish her claim and VA has obtained all 
relevant evidence; as such, the purpose of VCAA notice was 
not frustrated given the facts of this case.  Thus, the Board 
finds that although a VCAA deficiency occurred in this case, 
such defect has been cured.  Lastly, since the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot, and no further notice is needed. Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).

B.  Law and Analysis

The Veteran passed away on October 4, 2001 at the age of 75.  
Arteriosclerotic cardiovascular disease was certified as the 
immediate cause of death on his death certificate. See 
certificate of death.  No medical conditions were listed on 
the Veteran's death certificate as contributing to the 
Veteran's death. Id.  At the time of his death, the Veteran 
was service-connected solely for postoperative status of a 
total prosthetic replacement of the left knee, rated at 60 
percent disabling. See December 1979 rating decision; August 
1977 BVA decision; June 2001 rating decision (The Veteran's 
request for service connection for an acquired mental 
disorder was denied).  



In this appeal, the appellant and her representative 
essentially argue two theories in support of her claim of 
entitlement to service connection for the cause of the 
Veteran's death.  Primarily, the appellant asserts that the 
Veteran developed mental health problems during his period of 
service that subsequently contributed to his post-service 
development of arteriosclerotic cardiovascular disease, 
leading to the Veteran's death. See appellant's statements 
dated in June 2002, April 2003, July 2003, December 2006 and 
March 2009.  Alternatively, the appellant's representative 
argues that the Veteran's service-connected left knee 
disorder was so severe during his lifetime (resulting in 
several surgeries; alleged constant pain; and the appellant 
not being able to walk without the aid of a cane), that this 
left knee disorder weakened the Veteran's body and 
contributed to the development of arteriosclerotic 
cardiovascular disease, thereby leading to his death. See 
February 2004 Statement of Accredited Representative, p. 2; 
June 2009 post-remand brief, 
p. 2; see also appellant's March 2009 statement in support of 
claim (the appellant stated that after his separation from 
service, the Veteran could not walk without being in severe 
pain).  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
assertion that the Veteran's death is related to his military 
service.  As such, the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases, such as cardiovascular-renal 
disease, when such disease is manifested to a compensable 
degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an 
in-service incurrence or aggravation of an injury or disease 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312 (c)(1).  Therefore, in 
order for service connection for the cause of the Veteran's 
death to be granted in this case, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 1310. 

Turning to the merits of the appellant's claim, the Board 
initially observes for the record that the evidence does not 
show that the Veteran developed arteriosclerotic 
cardiovascular disease during his six month period of active 
service or within one year of his separation from service; 
nor does the appellant contend otherwise.  In this regard, a 
review of the Veteran's service treatment records reveals 
that the Veteran entered service with left knee 
osteochondritis dissecans that was aggravated during service. 
See July 1944 service induction medical examination; service 
treatment records dated in July 1945 and August 1945.  
Notably, a chest x-ray undertaken during treatment of the 
Veteran's left knee in service showed no abnormality of the 
Veteran's chest or lungs; and physical examination revealed 
no heart murmurs and a normal blood pressure reading. July 
1945 radiology record; July 1945 service treatment record.  
At the time of separation from service, the Veteran's 
physical profile was noted to be the following:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
2
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of a veteran on a scale of 
1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  

Almost one year after separating from service, the Veteran 
underwent a physical examination in connection with his left 
knee disorder. July 1946 report of physical examination.  At 
that time, the Veteran's blood pressure was reported to be 
140 systolic pressure over 80 diastolic pressure.  Physical 
examination of the Veteran's heart and chest revealed 
regular, rhythmic and good quality sounds without murmurs, 
cyanosis or peripheral edema.  The Veteran's peripheral 
circulation was also reported to be good, with no 
varicosities noted. Id., p. 3.  A chest x-ray taken in 
conjunction with this examination revealed the Veteran's 
lungs were clear and radiant throughout.  The Veteran's 
diaphragm was reported to be smooth in contour and with 
costophrenic angles that were clear.  His cardiovascular 
shadow was also noted to be normal. Id., p. 6.  

While subsequent post-service VA medical records dated from 
February 1950 to March 1978 indicate that the Veteran was 
diagnosed with hypertension in 1969, the Veteran's 
cardiovascular and lung medical findings continued to be 
reported as normal. See VA medical records dated in February 
1950 (a radiographic examination of the Veteran's chest 
revealed the bony cage, heart and aorta to be normal and both 
lung fields clear); January 1975 to March 1975 (the Veteran's 
lungs reported to be within normal limits; heart sounds 
reported as regular rhythm); November 1975 (Veteran's pre-
operative chest x-ray was clear; his EKG showed a regular 
sinus rhythm and was reported as essentially normal) and 
March 1978 (records note that Veteran's December 1977 EKG 
showed no evidence of LVH or M1 and that his 1977 chest x-ray 
revealed a normal cardiac silhouette).  

Other than hypertension, the earliest cardiovascular 
abnormality noted in the Veteran's medical records appears to 
be dated in June 1976, over 35 years after the Veteran 
separated from service. See private medical records dated 
from June 1976 to September 1982.  These records seem to 
indicate that the appellant was found to have "grade 2 
retinopathy from hypertensive cardiovascular disease with 
sheathing and increased light reflex" and systolic murmurs. 
See private medical records dated from June 1976 to September 
1976; see also March 1978 VA medical records (the Veteran was 
assessed with a systolic murmur of the heart); March 1978 VA 
hospital summary (the Veteran was noted to have an increased 
aortic second sound and possible S-4 heart gallop).  Although 
the claims file contains additional post-service medical 
records dated from February 1996 to October 2000 that discuss 
the Veteran's treatment for various medical disorders, 
neither these records nor the Veteran's treatment records 
dated prior to March 1978 suggest that the Veteran's 
arteriosclerotic cardiovascular disease developed during the 
Veteran's period of service or within one year of separation 
from service. 

The appellant does not dispute the evidence set forth above.  
Rather, as set forth above, she and her representative 
essentially argue two theories in support of her claim, the 
first being that the Veteran's death may have been related to 
his service-connected left knee disorder.  In regards to this 
theory, the Board finds after reviewing all of the evidence 
of record that there is no evidence linking this Veteran's 
sole service-connected left knee disability to the Veteran's 
development of arteriosclerotic cardiovascular disease or to 
the cause of his death. See post-service medical records; 
Veteran's death certificate (death certificate does not 
reference left knee disorder as either an immediate cause or 
a significant condition of the Veteran's death).  

Specifically, the post-service medical records in this case 
do not support a link between the Veteran's left knee 
disorder and the development of his arteriosclerotic 
cardiovascular disease, in that no medical examiner has 
discussed (much less opined) that these disorders could be in 
any way related.  Medical records dated from February 1996 to 
October 2000 discuss the Veteran's treatment for various 
medical disorders, to include his hypertension, coronary 
artery disorder, congestive heart failure, gout, arthritis, 
dementia, mental health problems, bilateral lower extremity 
venous stenous (i.e., slow blood flow in the veins) and 
gastritis. See private medical records dated from March 1999 
to April 1999; VA medical records dated from February 2000 to 
October 2000.  While these records reference the Veteran's 
complaints of left knee pain (November 1999 VA medical 
records) and therefore arguably present a continuity of 
symptomatology associated with the Veteran's knee disorder, 
they do not provide any basis for associating this 
symptomatology to the development of the Veteran's 
arteriosclerotic cardiovascular disease.  38 C.F.R. § 3.310 
(2008).  Since the Board finds that the evidence of record 
does not show that the Veteran's service-connected left knee 
disorder either (1) contributed substantially or materially 
to the Veteran's death, (2) combined to cause the Veteran's 
death, or (3) that it aided or lent assistance to the 
production of death, service connection based upon this 
theory must be denied. 38 C.F.R. § 3.312 (c)(1).  

Turning to the appellant's alternative theory in this case, 
the appellant asserts that the Veteran developed mental 
health problems in service that continued after he separated 
from service.  She contends that the Veteran experienced 
stress and pain as a result of his mental health problems 
that ultimately contributed to the development of his heart 
problems, thereby contributing to the Veteran's death. See 
appellant's statements dated in June 2002, April 2003, July 
2003, December 2006 and March 2009.   

Prior to his death, the Veteran sought service connection for 
an acquired mental disorder. September 2000 statement.  The 
RO denied the Veteran's claim on the basis that his service 
treatment records were silent for treatment for any diagnosed 
mental disorder; and there was no medical evidence of record 
indicating that the Veteran developed a psychiatric disorder 
within one year of separation from service. June 2001 rating 
decision.  

After reviewing the Veteran's service treatment records and 
post-service medical records in conjunction with the other 
evidence of record, the Board affirms the RO's denial of the 
Veteran's mental health claim as the evidence is silent as to 
actual complaints of, treatment for or diagnoses of any 
mental health problems in service and first reflect 
symptomatology such as anxiousness, suspiciousness and 
difficulty sleeping in February 1950, over four years after 
the Veteran separated from service. See VA medical records 
dated in February 1950, April 1950 and November 1950.  
Notably, while the Veteran was diagnosed with an inadequate 
personality disorder in November 1950, subsequent medical 
records contained in the claims file dated from 1974 to 1982 
do not reference complaints of or treatment for mental health 
symptomatology. See VA medical records and private medical 
records.  Rather, post-service medical records dated in 1999 
and 2000 are the first to document the Veteran's diagnoses of 
dementia and major depressive disorder. 
VA medical records and private medical records dated from 
February 1996 to April 2000.       

In light of the foregoing, the Board concludes that the 
evidence of record does not establish that the Veteran's 
death was caused by or contributed by mental health problems 
that manifested during the Veteran's brief period of service.  
While it is clear that the appellant obviously and sincerely 
believes that the Veteran's post-service mental health 
problems were related to service and contributed to his 
death, her opinion on this matter does not constitute 
competent medical evidence sufficient to support her claim 
since she has not been shown to have the requisite training 
or knowledge to offer a medical opinion as to the etiology of 
the Veteran's fatal disease. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death on this theory must also be denied.  

Therefore, for the reasons discussed above, the Board 
concludes that the evidence of record does not establish that 
the Veteran's cause of death (from arteriosclerotic 
cardiovascular disease) manifested in service.  Further, 
there is no competent medical evidence that otherwise links 
the Veteran's arteriosclerotic cardiovascular disease to a 
disease or injury in service.  It is also noted that there is 
no competent medical evidence that supports the appellant's 
contentions that the Veteran's 
post-service mental health problems manifested in service or 
that these problems subsequently caused or contributed 
substantially or materially to the Veteran's development of 
arteriosclerotic cardiovascular disease.  In the absence of 
any competent medical evidence supporting entitlement to the 
benefit sought, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


